DETAILED ACTION
	This is the first office action for US Application 17/579,889 for Piping and Conduit Support Rack.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is dependent on claim 1, which has been canceled.  For examination purposes, it is assumed that the claim is dependent on claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,993,670 to Tesar.  Regarding claim 2, Tesar discloses a plate for securing a support rack to a post (see figure 6).  The plate comprises a plate body (50) having a top, a bottom, a first side, and a second side.  There is a first opening (58 on the left) formed in the plate body adjacent to the first side, and a second opening (58 on the right) formed in the plate body adjacent to the second side.  There is an outer surface comprising a concave indentation (56) positioned between the first opening and the second opening on the plate body.  The concave indentation is configured to sit flush with an outer surface of the post.
Regarding claim 3, the plate body is secured to the post by a fastener (30).  Regarding claim 4, the fastener is a U-bolt provided around the post with ends extending through the first opening and the second opening.  Regarding claim 5, the U-bolt is secured to the post with securing members (34) provided on the ends of the U-bolts in the first and second plates.  Regarding claim 6, the support rack (A’) is connected to and extends from the body.
Regarding claim 9, Tesar discloses a rack system (A’) comprising a plate having a support rack extending therefrom (see figure 6).  The plate comprises a plate body (50) having a top, a bottom, a first side, and a second side.  There is a first opening (58 on the left) formed in the plate body adjacent to the first side, and a second opening (58 on the right) formed in the plate body adjacent to the second side.  There is an outer surface comprising a concave indentation (56) positioned between the first opening and the second opening on the plate body.  There is a support rack (A’) connected to and extending from the plate body, and a post (E) to which the plate is secured by a fastener (30).  The concave indentation is configured to sit flush with an outer surface of the post.
Regarding claim 10, the post is a circular post.  Regarding claim 11, the fastener is a U-bolt around the post with ends extending through the openings in the plate body.

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3385545 to Patton
US 7849819 to Moreau
US 10598302 to Wheeler
US 6789774 to Painchaud
US 3944175 to Kearney
The above prior art discloses various post mounted racks and brackets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/           Primary Examiner, Art Unit 3632